DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ESTATE OF ROSEMARIE WOLFE, Through its Personal Representative
                 ROBERT MAASS, ESQ.,
                      Appellant,

                                      v.

                        224 VIA MARILA, LLC,
                              Appellee.

                               No. 4D22-88

                          [September 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No. 50-2020-
CA-005294-XXXX-MB.

   Kara Rockenbach Link and Daniel M. Schwarz of Link & Rockenbach,
PA, West Palm Beach, for appellant.

   Scott G. Hawkins, Roberto M. Vargas and Brett T. Lashley of Jones
Foster P.A., West Palm Beach, for appellee.

                       CONFESSION OF ERROR

PER CURIAM.

   The appellant challenges the order awarding attorneys’ fees. We accept
the appellee’s confession of error and reverse. See The Waterview Towers
Condo. Ass’n, Inc. v. City of West Palm Beach, 238 So. 3d 846, 846 (Fla.
4th DCA 2018) (“An award of attorney’s fees and costs predicated on a
reversal or vacated final judgment must also be reversed.”).

   Reversed.

GROSS, MAY and CIKLIN, JJ., concur.

                          *           *         *

   Not final until disposition of timely filed motion for rehearing.